160 S.E.2d 76 (1968)
273 N.C. 348
STATE of North Carolina
v.
Alton Bryant KELLUM.
No. 168.
Supreme Court of North Carolina.
March 20, 1968.
*77 Donald P. Brock, Trenton, for defendant appellant.
Thomas Wade Bruton, Atty. Gen., by William W. Melvin, Asst. Atty. Gen., and T. Buie Costen, Raleigh, Staff Atty., for the State.
PER CURIAM.
G.S. § 20-138 makes it unlawful for any person, whether licensed or not, who is under the influence of intoxicating liquor to drive any vehicle upon the highways within this State. The three elements of the offense are (1) driving a vehicle, (2) upon a highway within the State, (3) while under the influence of intoxicating liquor. State v. Haddock, 254 N.C. 162, 118 S.E.2d 411.
All the evidence points unerringly to the conclusion that defendant operated a vehicle along highway 17 in arriving at the Eubanks home. The only vehicular entrance to that home was the driveway connected with said highway. Mr. Eubanks saw the car enter his premises. In response to the horn he went to the rear of the house and observed defendant to be the driver and only occupant of the car. Defendant himself says he was so drunk he has no idea where he was or how he got there. The circumstances revealed by the record are, as stated by Parker, J., now C. J., in State v. Lowther, 265 N.C. 315, 144 S.E.2d 64, "consistent with the hypothesis that the accused is guilty, and at the same time are inconsistent with the hypothesis that he is innocent and with every other reasonable hypothesis except that of guilt."
No other verdict could have been rendered on the evidence. Prejudicial error does not appear.
No error.